Exhibit 10.4

 



Execution Version



 

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 to THE REGISTRATION RIGHTS AGREEMENT (this “Amendment”),
effective as of March 14, 2019, is by and between BioScrip, Inc. (the
“Company”), and the stockholders of the Company signatory hereto (each a
“Stockholder” and collectively, the “Stockholders”). Capitalized but otherwise
undefined terms herein have the meanings given to them in the Registration
Rights Agreement (as defined below).

 

WHEREAS, the Company and the Stockholders are party to that certain Registration
Rights Agreement, dated June 29, 2017 (the “Registration Rights Agreement”),
governing the Company’s obligations to register Registrable Securities of the
Stockholders; and

 

WHEREAS, in connection with entering into that certain (i) Amended and Restated
Warrant Agreement, dated as of the date hereof, by and between the Company and
the Stockholders (the “Warrant Amendment”), (ii) those certain letter
agreements, dated as of the date hereof, by and between the Company and each of
the Stockholders (the “Letter Agreements”), pursuant to which the Company will
issue an aggregate of 1,855,747 shares of Common Stock of the Company upon the
closing of the transactions contemplated by the Merger Agreement (as defined
below), and (iii) that certain Agreement and Plan of Merger, dated as of the
date hereof, by and among the Company, HC Group Holdings II, Inc. and the other
parties thereto, the Company and the Stockholders desire to amend the
Registration Rights Agreement pursuant to Section 11(c) thereof and upon such
terms as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Amendment to Registration Rights Agreement.

 

(a) Section 1(a) of the Registration Rights Agreement is hereby amended and
restated in its entirety as follows:

 

“Short-Form Registrations. At any time after June 29, 2018 twelve (12) months
following the date hereof, with respect to the Purchased Shares and the Common
Stock that has been or will be issued upon exercise of the Warrants, or at any
time after the twelve month anniversary of the First Merger Effective Time (as
defined in the Merger Agreement), with respect to the Amendment Shares, each
Holder may request registration under the Securities Act of all or any portion
of its Registrable Securities on Form S-3 or any successor form (each, a
“Short-Form Registration”), which may, if so requested, be a “shelf”
registration under Rule 415 under the Securities Act. A registration shall not
count as one of the permitted Short-Form Registrations unless and until a
registration statement relating thereto has become effective under the
Securities Act. Each request for a Short-Form Registration shall specify the
number of Registrable Securities requested to be registered.

 

(b) Section 1(b) of the Registration Rights Agreement is hereby amended and
restated in its entirety as follows:

 

“Long-Form Registrations. At any time that a Holder is then eligible to request
registration under the Securities Act of all or any portion of its Registrable
Securities but where Short-Form Registration pursuant to Section 1(a) of this
Agreement is not available to be used by the Company in respect of such proposed
registration, but in no event earlier than twelve (12) months following the date
hereof June 29, 2018, with respect to the Purchased Shares and the Common Stock
that has been or will be issued upon exercise of the Warrants, or the twelve
month anniversary of the First Merger Effective Time (as defined in the Merger
Agreement), with respect to the Amendment Shares, each Holder shall be entitled
to request a registration on Form S-1 or any similar form (each, a “Long-Form
Registration”). A registration shall not count as one of the permitted Long-Form
Registrations unless and until a registration statement relating thereto has
become effective under the Securities Act and each requesting Holder is able to
register and sell at least thirty percent (30%) of its Registrable Securities
thereunder.

 

(c) The definition of Registrable Securities in Section 10 of the Registration
Rights Agreement is hereby amended and restated in its entirety to read as
follows:

 

 



 

 

 

““Registrable Securities” means the Purchased Shares, the Amendment Shares and
the Common Stock that has been or will be issued upon exercise of the Warrants,
together with any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing. For purposes of this Agreement, a Person shall be deemed to be a
holder of Registrable Securities whenever such Person has the right to acquire
such Registrable Securities (upon conversion or exercise, in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (A) a Registration
Statement covering such securities has been declared effective by the Securities
and Exchange Commission and such securities have been disposed of pursuant to
such effective Registration Statement, (B) such securities are sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met, (C) the
aggregate amount of such securities held by each Holder, together with all
Affiliates of each such Holder and persons forming a “group” with each such
Holder (within the meaning of Regulation 13D under the Securities Exchange Act
of 1934, as amended from time to time, and the rules and regulations promulgated
thereunder (“Regulation 13D”)), consists of beneficial ownership (within the
meaning of Regulation 13D) of less than 5.0% of the Common Stock of the Company
and such securities are eligible for sale by each such Holder without
registration pursuant to Rule 144 (or any similar provisions then in force)
under the Securities Act without limitation thereunder on volume or manner of
sale, (D) such securities are otherwise transferred and such securities may be
resold without limitation or subsequent registration under the Securities Act,
(E) such securities shall have ceased to be outstanding, or (F) the stock
certificates or evidences of book-entry registration relating to such securities
have had all restrictive legends removed.”



 


(d) The following defined term shall be added to Section 10 of the Registration
Rights Agreement:

 

““Amendment Shares” means the shares of Common Stock that the Company issued to
the Stockholders pursuant to those certain letter agreements, dated as of March
14, 2019, by and between the Company and each of the Stockholders, in connection
with the Amended and Restated Warrant Agreement, dated as of March 14, 2019, by
and between the Company and the Stockholders.”

 

2. Condition to Effectiveness; Termination. The Company and the Stockholders
agree and acknowledge that, notwithstanding anything to the contrary herein, the
effectiveness of this Amendment is conditioned upon, and shall not be binding or
effective until, the occurrence of the First Merger Effective Time (as such term
is defined in the Merger Agreement) in accordance with the terms and conditions
of the Merger Agreement. In the event that the Merger Agreement is terminated in
accordance with its terms, this Amendment shall automatically terminate and be
null and void ab initio and of no effect whatsoever, and the Registration Rights
Agreement shall remain in full force and effect and shall continue to be binding
on and enforceable against the Company and the Purchasers.

 

3. Confirmation. Except as expressly modified by the terms and provisions of
this Amendment, all of the terms and provisions of the Registration Rights
Agreement are unchanged and continue in full force and effect and all rights,
remedies, liabilities and obligations evidenced by the Registration Rights
Agreement are hereby acknowledged by the Company and the Stockholders to be
valid and in full force and effect.

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
by facsimile if necessary, each of which shall be an original, but all of which
together shall constitute one instrument.

 

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of New York applicable to parties residing in
New York, without regard applicable principles of conflicts of law. Each party
irrevocably consents to the exclusive jurisdiction of any court located within
New York County, New York, in connection with any matter based upon or arising
out of this Amendment or the matters contemplated hereby and it agrees that
process may be served upon it in any manner authorized by the laws of the State
of New York for such persons and waives and covenants not to assert or plead any
objection which it might otherwise have to such jurisdiction and such process.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 



 



      BIOSCRIP, INC.       /s/ Daniel Greenleaf   Name: Daniel Greenleaf  
Title: President      

 STOCKHOLDERS:

 

AMARI INVESTMENT PTE. LTD.

 

By: ASSF OPERATING MANAGER IV, L.P.,
its manager

      /s/ Christopher Kerezsi   Name: Christopher Kerezsi   Title: Authorized
Signatory       J.P. Morgan Securities LL       /s/ Brian M. Ercolani, Asc  
Name: Brian M. Ercolani, Asc   Title: Attorney-In Fact       Goldman Sachs & Co.
LLC       /s/ Daniel Oneglia   Name: Daniel Oneglia   Title: Managing Director  
   

Western Asset Middle Market Debt Fund Inc.

Western Asset Middle Market Income Fund Inc

By: Western Asset Management Company,
as its Investment Manager and Agent

 

  /s/ Adam Wright   Name: Adam Wright   Title: Manager, U.S. Legal Affairs

 



 

 

[Signature Page to Amendment No. 1 to Registration Rights Agreement]



